DETAILED ACTION
Claims 1-4 were rejected in Office Action mailed on 05/10/2022.
Applicant filed a response, amended claims 1 and 8, withdrew claims 5-9 and 12 and canceled claims 4 and 10-11 on 08/10/2022.
Claims 1-3, 5-9 and 12 are pending, and claims 5-9 and 12 are withdrawn.
Claims 1-3 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., Selective electro-oxidation of glycerol over Au supported on extended poly(4-vinylpyridine) functionalized graphene, Applied Catalysis B: Environmental, 2015, 166-167, 25-31 (Wang) (provided in IDS received on 06/28/2022).
Regarding claims 1-3, Wang discloses Au NPs (i.e., gold nanoparticles) supported on extended poly(4-vinylpyridine) functionalized graphene (i.e, graphene is a crystalline carbon carrier) (Wang, Abstract), wherein poly(4-vinylpyridine which reads upon Formula I, wherein L is a direct bond.
Wang further discloses Au supported on extended extended poly(4-vinylpyridine) wrapped graphene (i.e., the poly(4-vinylpyridine) layer provided on a surface of the graphene carrier) (Wang, page 25, right column, 3rd paragraph).

Wang further discloses for polymer functionalized graphene, specifically P4P/graphene (i.e., poly(4-vinylpyridine) functionalized graphene) was washed with 0.02M HCl (i.e., the graphene would be subjected to an acid treatment when washing with 0.02 M HCl) (Wang, page 26, left column, 3rd paragraph); alternative, Wang further discloses to prepare P4P/graphene (i.e., poly(4-vinylpyridine) functionalized graphene), first Au nanoparticles are synthesized, then appropriate amount of support dispersion and Au nanoparticles were mixed and stirred with pH adjusted below 2 by using 0.2 M HCl (i.e., the graphene would be subjected to an acid treatment when missed at pH below 2 in the presence of HCl).

Wang further discloses Au-P4P/G can serve as a potential catalyst with better control of products in the fuel cell system while producing higher current density (i.e., the Au-P4P/G is in an electrochemical cell or fuel cell) (Wang, page 30, right column, Conclusion).

Wang further discloses Poly(4-vinylpyridine) (P4P, MW= 160,000) (i.e., a weight average molecular weight of Poly(4-vinylpyridine) is 160,000 g/mol.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al., US 5,659,457 (Lian), in view of Xu et al., Effect of particle size on the activity and durability of the Pt/C electrocatalyst for proton exchange membrane fuel cells, Applied Catalysis B: Environmental, 2012, 111-112, 264-270 (Xu), and further in view of Zhang et al., The effect of acid treatment on thermally exfoliated graphite oxide as electrode for supercapacitors, Electrochimica Acta, 2014, 138, 311-317 (Zhang).
Regarding claims 1-2, Lian discloses protonated poly(4-vinylpyridine) (reads upon Formula I, wherein L is a direct bond) is coated onto particles of activated carbon that have high surface area, and the coating (reads upon a polymer layer) is then imbedded with a metal that exhibits electroactive behavior (Lian, Abstract).
Lian further discloses the protonically conducting polymer has one or more electroactive metals such as Pt (Lian, column 3, lines 20-23).
Lian further discloses in Example 3, the activated carbon being graphite (i.e., crystalline carbon carrier) (Lian, column 5, 2nd paragraph).

Lian further discloses the carbon electrode is in general for electrical energy storage, including rechargeable batteries (i.e., the carbon electrode is in an electrochemical cell) (Lian, column 1, lines 14-22).

Lian does not explicitly disclose that (a) the imbedded metal is in the form of nanoparticles or (b) wherein the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier. 

With respect to the difference (a), Xu teaches carbon supported Pt with various average particle sizes and characterized at the cathode of proton exchange membrane fuel cells (Xu, Abstract). Xu specifically teaches Pt with various average particle sizes ranging from sub 3 nm to 6.5 nm (Xu, Abstract).
As Xu expressly teaches, the reduction of surface defects during the particle size increase alleviates the strong adsorption of oxygenated species on the Pt surface, resulting in both an improved ORR surface specific activity and a better electrochemical stability for Pt/C electrocatalysts. However, the simultaneous ESA loss with the particle size increase reduces the utilization of Pt atoms, and the ORR mass specific activity is balanced with a maximum value when the mean Pt particle size falls around 4 nm (Xu, page 270, Conclusion).
Xu is analogous art as Xu is drawn to carbon supported material as cathode of fuel cells.
In light of the motivation of controlling Pt particle size, as taught by Xu, it therefore would have been obvious to a person of ordinary skill in the art to control the average particle size of the one or more electroactive metals such as Pt, to e.g., 4 nm (i.e., Pt metal nanoparticles), in order to achieve a maximum value of ORR mass specific activity, and thereby arrive at the claimed limitation.
With respect to the difference (b), Zhang teaches graphene for supercapacitor (Zhang, Abstract). Zhang specifically teaches acid treated graphene (Zhang, Abstract; page 312, left column, paragraphs 2-3).
As Zhang expressly teaches, the influence of acid treatment on the properties of functionalized graphene is studied; Raman spectrum shows that more defects are introduced by acid treatment, the proportion of oxygen containing functional groups is larger which enhances the super-capacitive performance by contributing pseudocapacitance during the faradic reaction. Acid treatment is proved to be an effective means to improve the electrochemical performance of graphene via introducing oxygen containing functional groups (Zhang, page 316, right column, Conclusion).
Zhang is analogous art as Zhang is drawn to graphene.
In light of the motivation of acid treatment on graphene, as taught by Zhang, it therefore would have been obvious to a person of ordinary skill in the art to apply acid treatment on the graphene of Lian in view of Xu, in order to improve the electrochemical performance of graphene via introducing oxygen containing functional groups, and thereby arrive at the claimed invention.
		

Regarding claim 3, as applied to claim 1, Lian further discloses poly(4-vinylpyridine) (PVP) with a molecular weight of about 50,000 (Lian, column 4, 3rd paragraph).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lian et al., US 5,659,457 (Lian), in view of Xu et al., Effect of particle size on the activity and durability of the Pt/C electrocatalyst for proton exchange membrane fuel cells, Applied Catalysis B: Environmental, 2012, 111-112, 264-270 (Xu), and further in view of Coleman et al., Defect formation in graphene nanosheets by acid treatment: an x-ray absorption spectroscopy and density functional theory study, J. Phys. D: Appl. Phys., 2008, 41 (Coleman).
Regarding claims 1-2, Lian discloses protonated poly(4-vinylpyridine) (reads upon Formula I, wherein L is a direct bond) is coated onto particles of activated carbon that have high surface area, and the coating (reads upon a polymer layer) is then imbedded with a metal that exhibits electroactive behavior (Lian, Abstract).
Lian further discloses the protonically conducting polymer has one or more electroactive metals such as Pt (Lian, column 3, lines 20-23).
Lian further discloses in Example 3, the activated carbon being graphite (i.e., crystalline carbon carrier) (Lian, column 5, 2nd paragraph).

Lian further discloses the carbon electrode is in general for electrical energy storage, including rechargeable batteries (i.e., the carbon electrode is in an electrochemical cell) (Lian, column 1, lines 14-22).

Lian does not explicitly disclose that (a) the imbedded metal is in the form of nanoparticles or (b) wherein the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier. 

With respect to the difference (a), Xu teaches carbon supported Pt with various average particle sizes and characterized at the cathode of proton exchange membrane fuel cells (Xu, Abstract). Xu specifically teaches Pt with various average particle sizes ranging from sub 3 nm to 6.5 nm (Xu, Abstract).
As Xu expressly teaches, the reduction of surface defects during the particle size increase alleviates the strong adsorption of oxygenated species on the Pt surface, resulting in both an improved ORR surface specific activity and a better electrochemical stability for Pt/C electrocatalysts. However, the simultaneous ESA loss with the particle size increase reduces the utilization of Pt atoms, and the ORR mass specific activity is balanced with a maximum value when the mean Pt particle size falls around 4 nm (Xu, page 270, Conclusion).
Xu is analogous art as Xu is drawn to carbon supported material as cathode of fuel cells.
In light of the motivation of controlling Pt particle size, as taught by Xu, it therefore would have been obvious to a person of ordinary skill in the art to control the average particle size of the one or more electroactive metals such as Pt, to e.g., 4 nm (i.e., Pt metal nanoparticles), in order to achieve a maximum value of ORR mass specific activity, and thereby arrive at the claimed limitation.
With respect to the difference (b), Coleman teaches graphene (Coleman, Abstract). Coleman specifically teaches graphene treated with hydrochloric acid (Coleman, Abstract; page 2, paragraph spanning between left and right columns).
As Coleman expressly teaches, it is possible, via a very efficient acid treatment in HCl, to produce defects in CNSs (i.e., carbon nanosheets such as graphene) that induces electronic properties distinctly different from those of pure graphene; this is a way to achieve novel properties and novel functionality within a graphene layer; in particular, the metallic component of the electron states around the defects is important; this opens up possibilities to influence the transport properties of graphene, via the concentration of such defects. (Coleman, page 4, left column, 1st paragraph).
Coleman is analogous art as Coleman is drawn to graphene.
In light of the motivation of acid treatment on graphene, as taught by Coleman, it therefore would have been obvious to a person of ordinary skill in the art to apply acid treatment in HCl on the graphene of Lian in view of Xu, in order to produce defects in the graphene and induce electronic properties distinctly different from those of pure graphene and influence the transport properties of graphene, via the concentration of such defects, and thereby arrive at the claimed invention.
		

Regarding claim 3, as applied to claim 1, Lian further discloses poly(4-vinylpyridine) (PVP) with a molecular weight of about 50,000 (Lian, column 4, 3rd paragraph).



Response to Arguments
In response to the amended claim 1, which recites, “in an electrochemical cell or in a fuel cell”. It is noted that the referenced teaching from Tsou would not anticipate the present claims. Therefore, the previous 35 U.S.C. 102a(1) rejections over Tsou are withdrawn from the record. 

In response to the amended claim 1, which recites, “wherein the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier”, it is noted that Lian in view of Xu would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Lian in view of Xu are withdrawn from the record. However, the amendment necessitates a new set of rejections over Lian in view of Xu and Zhang, and alternatively over Lian in view of Xu and Coleman, as set forth above.

Applicant primarily argues:
“In the present amendment, independent claim 1, as amended, recites that "the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier." Respectfully, this feature is not taught or suggested by any of the cited references. For at least these reasons, a prima facie case of obviousness is not established.”

Remarks, p. 8

The Examiner respectfully traverses as follows:
It is noted that the rejections are made over Wang, alternatively over Lian in view of Xu and Zhang, and alternatively over Lian in view of Xu and Coleman. Specifically, Wang discloses the carbon carrier is an acid-treated crystalline carbon carrier, as set forth above in p. 4; Zhang is used as a teaching reference to teach the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier, as set forth above in p. 7. Alternatively, Coleman is also used as a teaching reference to teach the carbon carrier is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier, as set forth above in p. 9-10.


Applicant further argues:
“Furthermore, there are also surprising and unexpected results. Specifically, paragraphs [0021]-[0022] of the specification as published (U.S. Publ. Appl. No. 2020/0164352) describes the following advantages of the claimed invention:
[Advantageous Effects] 
[0021]   A  carrier-nanoparticle complex according to an exemplary embodiment of the present specification has an advantage in that the 
dispersibility of metal nanoparticles is excellent. 
[0022]   A  carrier-nanoparticle complex according to an exemplary embodiment of the present specification has an advantage in that the 
amount of metal nanoparticles supported is large.
…
As noted in the specification, "it was confirmed that Example 5 in which the surface of FX100 was treated with a base exhibited a better effect than Example 4 in which FX100 of which the surface was not treated with a base was used."”

Remarks, p. 8-9

The Examiner respectfully traverses as follows:
Firstly, as cited in MPEP 706.02(b)(1), it is noted that a rejection based on 35 U.S.C 102(a)(1) or 102(a)(2) can only be overcome by (i) persuasively arguing that the claims are patentably distinguishable from the prior art, (ii) amending the claims to patentably distinguish over the prior art, (iii) perfecting priority under 35 USC 119(a) to (e) or 120, (vi) filing an affidavit or declaration under 37 CFR 1.130 to establish that an applied reference or disclosure that was not made more than one year before the effective filing date of the claimed invention is not prior art under 35 U.S.C. 102(a) due to an exception listed in 35 U.S.C. 102(b), and (v) establishing common ownership or establishing evidence of a Joint Research Agreement to overcome a 35 U.S.C. 102(a)(1) rejection. As can be seen, comparative data is not sufficient to overcome an anticipatory rejection under 102(a)(1).

Secondly, it is noted that applicant points to paragraph [21] and [22] of the specification to support the position that there are surprising and unexpected results. However, paragraph [21] and [22] are merely conclusive statement. There is no evidence, i.e., data to support this position. 

Thirdly, the data to show advantageous effects by the carrier-nanoparticle complex in the present invention is not persuasive for the following reasons. 
The data is not commensurate in scope with the claims. The data in examples 1-5 uses two non-crystalline carbon (i.e., Vulcan XC-72R and Denka black) and three crystalline carbon (#3855 graphitized carbon black by Tokai Carbon Co., Ltd., FX100 by Cabot, and FX100 by Cabot) as the carrier; a specific type of polymer, i.e., P4VP, with a specific loading on the carbon carrier; a specific type of metal, i.e., Pt, with a specific loading on the carbon carrier; and a specific type of treatment on the carbon carrier (i.e., base-treated); while the claim broadly recites any type of carbon carrier that is an acid-treated crystalline carbon carrier, or a base-treated crystalline carbon carrier, any type of polymer that meets Formula 1, with any loading on the carbon carrier, any type of metal nanoparticles provided on the polymer layer, with any loading of the metal nanoparticles.


Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732